              Case 2:12-cr-00527-GW Document 1021 Filed 05/11/20 Page 1 of 4 Page ID #:11318

                                                       United States District Court
                                                       Central District of California
                                                               **AMENDED**
 UNITED STATES OF AMERICA vs.                                               Docket No.            CR 12-527-GW                    MADE JS-3

 Defendant          1. John Darrell Krokos                                  Social Security No. N         O   N    E
 akas:    Walter aka Lord of the Beach aka Hulk aka JJ                      (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH    DAY   YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.       05   11     2020

  COUNSEL                                                           Brianna F. Mircheff, DFPD
                                                                           (Name of Counsel)

     PLEA           U GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO               NOT
                                                                                                              CONTENDERE           GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          21 U.S.C. § 846 CONSPIRACY TO POSSESS WITH INTENT TO DISTRIBUTE AND TO DISTRIBUTE COCAINE
          as charged in the Indictment.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of: TIME SERVED.


It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately. Any unpaid
balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of
Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline Section 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable
to pay and is not likely to become able to pay any fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, John Darrell Krokos, is hereby
committed on Count One of the Indictment to the custody of the Bureau of Prisons for a term of TIME SERVED.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and provide all necessary
treatment.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of five years under the following
terms and conditions:

         1.         The defendant shall comply with the rules and regulations of the United States Probation Office and
                    General Order 05-02.

         2.         The defendant shall not commit any violation of local, state, or federal law or ordinance.

         3.         The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
                    submit to one drug test within 15 days of release from imprisonment and at least two periodic drug
                    tests thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

         4.         During the period of community supervision, the defendant shall pay the special assessment in
                    accordance with this judgment's orders pertaining to such payment.
CR-104 (03/11)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                               Page 1 of 4
              Case 2:12-cr-00527-GW Document 1021 Filed 05/11/20 Page 2 of 4 Page ID #:11319

 USA vs.         1. John Darrell Krokos                                        Docket No.:       CR 12-527-GW

         5.          The defendant shall comply with the immigration rules and regulations of the United States, and if
                     deported from this country, either voluntarily or involuntarily, not reenter the United States illegally.
                     The defendant is not required to report to the Probation Office while residing outside of the United
                     States; however, within 72 hours of release from any custody or any reentry to the United States
                     during the period of Court-ordered supervision, the defendant shall report for instructions to the
                     United States Probation Office located at United States Court House, 312 North Spring Street, Room
                     600, Los Angeles, California 90012.

         6.          The defendant shall cooperate in the collection of a DNA sample from the defendant.

The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse treatment provider to
facilitate the defendant's treatment for narcotic addiction or drug dependency. Further redisclosure of the Presentence Report by
the treatment provider is prohibited without the consent of the sentencing judge.

The Government's request to dismiss the remaining counts of the underlying Indictment is granted.

The Court advises defendant of his rights to an appeal. The Court recommends, but does not order, that defendant serve his term
at FCI Sheraton, Washington or at a federal facility in the northwest United States.


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




              May 11, 2020
              Date                                                  GEORGE H. WU, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.



                                                                    Clerk, U.S. District Court



              May 11, 2020                                    By    /S/ Javier Gonzalez
              Filed Date                                            Deputy Clerk


 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                               STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (03/11)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 2 of 4
            Case 2:12-cr-00527-GW Document 1021 Filed 05/11/20 Page 3 of 4 Page ID #:11320

 USA vs.         1. John Darrell Krokos                                               Docket No.:        CR 12-527-GW

 1.    The defendant shall not commit another Federal, state or local crime;        10.   the defendant shall not associate with any persons engaged in criminal
 2.    the defendant shall not leave the judicial district without the written            activity, and shall not associate with any person convicted of a felony
       permission of the court or probation officer;                                      unless granted permission to do so by the probation officer;
 3.    the defendant shall report to the probation officer as directed by the       11.   the defendant shall permit a probation officer to visit him or her at any
       court or probation officer and shall submit a truthful and complete                time at home or elsewhere and shall permit confiscation of any
       written report within the first five days of each month;                           contraband observed in plain view by the probation officer;
 4.    the defendant shall answer truthfully all inquiries by the probation         12.   the defendant shall notify the probation officer within 72 hours of
       officer and follow the instructions of the probation officer;                      being arrested or questioned by a law enforcement officer;
 5.    the defendant shall support his or her dependents and meet other             13.   the defendant shall not enter into any agreement to act as an informer
       family responsibilities;                                                           or a special agent of a law enforcement agency without the permission
 6.    the defendant shall work regularly at a lawful occupation unless                   of the court;
       excused by the probation officer for schooling, training, or other           14.   as directed by the probation officer, the defendant shall notify third
       acceptable reasons;                                                                parties of risks that may be occasioned by the defendant’s criminal
 7.    the defendant shall notify the probation officer at least 10 days prior            record or personal history or characteristics, and shall permit the
       to any change in residence or employment;                                          probation officer to make such notifications and to conform the
 8.    the defendant shall refrain from excessive use of alcohol and shall not            defendant’s compliance with such notification requirement;
       purchase, possess, use, distribute, or administer any narcotic or other      15.   the defendant shall, upon release from any period of custody, report
       controlled substance, or any paraphernalia related to such substances,             to the probation officer within 72 hours;
       except as prescribed by a physician;                                         16.   and, for felony cases only: not possess a firearm, destructive device,
 9.    the defendant shall not frequent places where controlled substances                or any other dangerous weapon.
       are illegally sold, used, distributed or administered;




                                                                            RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                             to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                            United States Marshal


                                                                     By
            Date                                                            Deputy Marshal




                                                                        CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.


CR-104 (03/11)                                       JUDGMENT & PROBATION/COMMITMENT ORDER                                                                Page 3 of 4
            Case 2:12-cr-00527-GW Document 1021 Filed 05/11/20 Page 4 of 4 Page ID #:11321

 USA vs.         1. John Darrell Krokos                                        Docket No.:      CR 12-527-GW


                                                                   Clerk, U.S. District Court


                                                              By
            Filed Date                                             Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                    Date




                     U. S. Probation Officer/Designated Witness                   Date




CR-104 (03/11)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 4 of 4
